Title: To James Madison from William Lee, 5 January 1805 (Abstract)
From: Lee, William
To: Madison, James


5 January 1805, Bordeaux. “Since my respects of the 20 Ulto. on the subject of the Joseph & Phebe, I have occupied myself in endeavouring to discover the origin of that calumny, but without that success I could wish. It was told to Mr Monroe, in London, by the persons interested in the Cargo of that Vessel, and by Mr Sargent of Virginia, who was lately at Paris, that Mr Guestier, of the house of Johnstone & Guestier, of this City had written to London, that ‘I offered to protect this Cargo, and get it entered here upon that house allowing me half of their Commissions on the sales of the same, which on their refusing to do I denounced it to this Government.’
“Mr Guestier Sir has declared to my friend Mr Meyer, formerly Batavian Ambassador at Paris, whom I requested to call on him for an explanation that he never wrote so, heard so, or said so, and that the whole is a fabrication. Mr Meyer’s memorandum of the conversation he had with Mr Guestier, and the latters declaration I will take the liberty of sending you, together with the whole of my correspondence on this affair which if necessary, I hope you will do me the honor to lay before the President.
“Though unusually occupied at this moment I cannot omit stating to you, that in speaking of this answer of Mr Guestiers, to a Mr Martin of Portsmouth, N. H. lately from London, he gave me to understand, that the first he ever heard of this accusation, was from a Mr Bradbury of Newbury port who had it from a Mr Williams in London direct from Bordeaux. This Mr Williams is a brother to the former Consul at London, nephew to Mr Pickering, and brother in Law to a Mr Lyman of Boston, all of whom would feel happy to blast the reputation of any officer of the present administration, and particularly mine who have been the object of their malice for six years past.
“I recollect well this Mr Williams being here at the time the Joseph & Phebe, was pending and of his being displeased at my not taking more notice of him than I did, and it is more than probable he has hinted or said something out of which the whole calumny has arisen.
“The conduct of Mr J. A. Morton, of this City has also contributed very much to confirm the suspicions entertained against me by the Americans in London. Mr Murdoch of that City, when the report first reached him wrote Mr Morton, that such things were whispered against me, and desired he would inform me of it, that I might have an oppty. of confuting them. This Mr Morton did not do, on the contrary he read Mr Murdochs letter to several Americans in a very confidential way, just at the moment of their leaving Bordeaux, and in such a manner as to confirm the calumny. A Mr Geo Murray of Baltimore who recd. this kind of communication at the moment he was about to embark, in a most obliging friendly manner, made known the circumstance to me, and begged me to guard against those intrigues.
“This conduct of Mr Mortons arises from what the French call “Jalousie de metiers” a source from which has sprung most of the difficulties I have had to encounter here. With the support of the Government, I shall triumph over all, and as I feel I am not undeserving of it, I hope yet to experience some gratification.

“As this letter is intended for your perusal only, I hope Sir you will overlook the haste in which it is written, and do me the favor not to expose the persons whose names I have found it necessary to mention: I have already more than my share of enemies, and I rather wish to soften them than create others.”
